DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 12, and 16 recite the limitation “the microorganism” in line 1.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 6376213) (“Oda”).
With respect to claim 1, Oda discloses a cloth (abstr., col. 1, lines 65-67) comprising a region having a material layer, wherein the region comprises a plurality of receiving spaces that form enclosed cavities in the material layer in which microorganisms are located – it is implied that a cloth includes enclosed cavities formed by its texture (col. 6, lines 8-14), wherein the microorganisms are selected to corrode a portion of the material layer (col. 1, lines 65-67, col. 2, lines 1-35, col. 4, lines 44-56).  The recitation in the preamble “A garment” has been interpreted as a recitation of intended use.  Since Oda discloses a cloth, it would have been obvious to one of ordinary skill in the art that the requirement of the garment is satisfied.
Regarding claim 2, Oda discloses the garment of claim 1, wherein in addition to the microorganisms, a gelatinous media is arranged in the receiving spaces (col. 6, lines 8-13).
As to claim 3, Oda teaches the garment of claim 2, wherein the gelaninous media is a gelatinous gel (col. 6, lines 8-14).
With respect to claim 4, Oda teaches the garment of claim 1, wherein the material layer is polyethylene terephthalate (col. 6, lines 8-9).
Regarding claim 9, Oda teaches the garment of claim 1.  Oda discloses a cloth (col. 1, lines 65-67), thus, it would have been obvious to one of ordinary skill in the art that the receiving spaces have rectangular shape.  Changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 10, Oda teaches the garment of claim 1, wherein the receiving spaces are arranged along an extension of the material layer (col. 6, lines 8-14).
With respect to claim 11, Oda teaches the garment of claim 1.  Oda teaches the microorganisms are configured to corrode the material layer (col. 4, lines 44-56).  The recitation “to create an aperture in the material layer” has been interpreted as a recitation of intended use.  Since Oda’s microorganisms corrode the material layer, it would have been obvious to one of ordinary skill in the art that the microorganisms of the garment are capable to perform as intended.
Regarding claim 12, Oda teaches the garment of claim 1, wherein the microorganisms are bacteria (col. 5, lines 18-34).

Claim(s) 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda, in view of Anceresi et al. (US 2016/0135543 A1) (“Anceresi”).
With respect to claim 5, Oda teaches the garment of claim 1, but is silent with respect to the garment being a shoe.  Anceresi discloses a shoe (abstr.) comprising an upper, wherein at least two of the layers of the upper can be in a form of a mesh (0028, 0029).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material of the upper of Anceresi using microorganisms as disclosed in Oda wherein the microorganisms are selected to corrode a portion of the material layer (Oda, col. 1, lines 65-67, col. 2, lines 1-35, col. 4, lines 44-56), in order to obtain the desired mesh pattern.
Regarding claim 6, Oda and Anceresi teach the garment of claim 5, wherein the shoe comprises an upper and a sole, and wherein the region is a portion of the upper (0029, Fig. 2).
As to claim 8, Oda and Anceresi teach the garment of claim 1.  Anceresi discloses a sports shoe (Fig. 1).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda, in view of Polegato Moretti (US 8745892 B2) (“Moretti”).
With respect to claim 5, Oda teaches the garment of claim 1, but is silent with respect to the garment being a shoe.  Moretti discloses a shoe (abstr.) comprising a sole, wherein the sole comprises a layer in a form of a mesh, the mesh located above a lower layer (abstr., col. 2, lines 28-34, col. 3, lines 8-38).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material of the layer above the lower layer of Moretti using microorganisms as disclosed in Oda wherein the microorganisms are selected to corrode a portion of the material layer (Oda, col. 1, lines 65-67, col. 2, lines 1-35, col. 4, lines 44-56), in order to obtain the desired mesh pattern.
Regarding claim 7, Oda and Moretti teach the garment of claim 5.  Moretti discloses the shoe comprises an upper and a sole, wherein the region is a portion of the sole (col. 2, lines 28-34, Fig. 1).

Claim(s) 13-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 6376213) (“Oda”).
With respect to claim 13, Oda discloses a cloth (abstr., col. 1, lines 65-67) comprising a region having a material layer, wherein the region comprises a plurality of receiving spaces in which microorganisms and gelatinous media are placed – it is implied that a cloth includes receiving spaces formed by its texture (col. 1, lines 65-67, col. 2, lines 1-35, col. 4, lines 44-56, col. 6, lines 8-14), wherein the microorganisms are configured to erode the at least material layer partially (col. 1, lines 65-67, col. 2, lines 1-35, col. 4, lines 44-56).  The recitation in the preamble “A garment” has been interpreted as a recitation of intended use.  Since Oda discloses a cloth, it would have been obvious to one of ordinary skill in the art that the requirement of the garment is satisfied. The recitation “so that apertures are created in the at least one material layer” has been interpreted as a recitation of intended use.  Since Oda’s microorganisms corrode the material layer, it would have been obvious to one of ordinary skill in the art that the microorganisms of the garment are capable to perform as intended.
As to claim 14, Oda teaches the garment of claim 13, wherein the gelaninous media is a gelatinous gel (col. 6, lines 8-14).
With respect to claim 15, Oda teaches the garment of claim 13, wherein the receiving spaces are arranged along a surface of the material layer (col. 6, lines 8-14).
Regarding claim 16, Oda teaches the garment of claim 13, wherein the microorganisms are bacteria (col. 5, lines 18-34).
With respect to claim 20, Oda teaches the garment of claim 13, wherein the material layer is polyethylene terephthalate (col. 6, lines 8-9).
Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oda, in view of Anceresi et al. (US 2016/0135543 A1) (“Anceresi”).
With respect to claim 17, Oda teaches the garment of claim 13, but is silent with respect to the garment being a shoe.  Anceresi discloses a shoe (abstr.) comprising an upper, wherein at least two of the layers of the upper can be in a form of a mesh (0028, 0029).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material of the upper of Anceresi using microorganisms as disclosed in Anceresi wherein the microorganisms are selected to corrode a portion of the material layer (Oda, col. 1, lines 65-67, col. 2, lines 1-35, col. 4, lines 44-56), in order to obtain the desired mesh pattern.
Regarding claim 18, Oda and Anceresi teach the garment of claim 17, wherein the shoe comprises an upper and a sole, and wherein the region is a portion of the upper (0029, Fig. 2).

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda, in view of Polegato Moretti (US 8745892 B2) (“Moretti”).
With respect to claim 17, Oda teaches the garment of claim 13, but is silent with respect to the garment being a shoe.  Moretti discloses a shoe (abstr.) comprising a sole, wherein the sole comprises a layer in a form of a mesh above a lower layer (abstr., col. 2, lines 28-34, col. 3, lines 8-38).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material of the layer above the lower layer of Moretti using microorganisms as disclosed in Oda wherein the microorganisms are selected to corrode a portion of the material layer (Oda, col. 1, lines 65-67, col. 2, lines 1-35, col. 4, lines 44-56), in order to obtain the desired mesh pattern.
Regarding claim 19, Oda and Moretti teach the garment of claim 17.  Moretti discloses the shoe comprises an upper and a sole, and wherein the region is a portion of the sole (col. 2, lines 28-34, Fig. 1).

Response to Arguments
Applicant’s arguments, and Declaration under 37 CFR 1.130(a) filed on July 7, 2022, with respect to Winston reference have been fully considered and are persuasive.  The finality of the of the Office Action of Apr. 8, 2022 has been withdrawn.
Applicant’s arguments are moot because the new rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783